In accordance with stipulation of counsel that the merchandise and issues are similar in all material respects to those involved in International Packers, Limited v. United States (52 Cust. Ct. 472, Reap. Dec. 10696), the court found and held that United States value as defined in section 402a (e), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for determining value of the canned meat products exported from Argentina during the period January 1, 1959, through December 31, 1959, and that such values are $20.3229 per dozen 6 pound tins, net packed, and $3.2454 per dozen 12 ounce tins, net packed.